IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 10, 2011

      MILBURN L. EDWARDS v. CHERRY LINDAMOOD, WARDEN

               Direct Appeal from the Circuit Court for Wayne County
                         No. 14930 Stella Hargrove, Judge




                   No. M2010-02352-CCA-R3-HC - Filed July 3, 2012


Petitioner, Milburn L. Edwards, appeals from the trial court’s summary dismissal of
Petitioner’s fifth petition for habeas corpus relief. After a thorough review of the briefs and
the appellate record, we affirm the judgment of the habeas corpus trial court pursuant to Rule
20 of the Rules of the Court of Criminal Appeals of Tennessee.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Wayne County Circuit Court
Affirmed Pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and R OBERT W. W EDEMEYER, JJ., joined.

Milburn L. Edwards, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Mark A. Fulks, Assistant Attorney
General; and T. Michel Bottoms, District Attorney General, for the appellee, State of
Tennessee.

                               MEMORANDUM OPINION

       Petitioner was convicted in the Davidson County Criminal Court in 1991 for multiple
counts: rape, aggravated burglary, first and second degree burglary, aggravated rape, robbery,
and assault with intent to commit rape. Petitioner attached copies of twenty indictments
charging him with two counts of aggravated burglary, seventeen counts of rape, and one
count of robbery.

        We quote from Petitioner’s reply brief as to what he asserted was his theory of relief
in the habeas corpus petition:
                The Petitioner aver[s] that his convictions are void because the [trial]
        court lacked subject[ ] matter jurisdiction to enter judgments of convictions
        in these cases because the indictments failed to charge an offense and thus
        they failed to confer upon the trial court jurisdiction to enter judgments.

       Petitioner asserts on appeal that the judgments based upon the flawed indictments are
void and that his constitutional rights to due process were violated when he was tried and
convicted based upon indictments which did not inform him of the criminal charges he faced.


       Petitioner’s complaint is primarily based upon the fact that in the wording of each
indictment, the words “rape,” “aggravated burglary,” and “robbery,” as the case may be, do
not appear. We have reviewed each count of the indictment. Each one accurately and
completely alleges commission of the charged offense by tracking the language of the
elements of the pertinent offense and by stating the specific code section violated.

       It is clear the indictments are not void. All of the offenses are alleged to have
occurred in April, 1990. Our supreme court has held that “the validity of an indictment . . .
may be addressed in a petition for habeas corpus when the indictment is so defective as to
deprive the court of jurisdiction.” Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998).
For offenses which occurred after November 1, 1989, an indictment is valid if it contains
sufficient information “(1) to enable the accused to know the accusation to which answer is
required, (2) to furnish the court adequate basis for the entry of a proper judgment, and (3)
to protect the accused from double jeopardy.” State v. Hill, 954 S.W.2d 725, 727 (Tenn.
1997). The counts of the indictment attacked by Petitioner all meet the test of Hill.
Petitioner is not entitled to relief in this appeal.

                                      CONCLUSION

       The judgment of the trial court was in a proceeding without a jury, it was not a
determination of guilt, the evidence does not preponderate against the finding of the trial
court, and no error of law requiring a reversal of the judgment is apparent on the record.
Accordingly, the judgment of the trial court is affirmed by memorandum opinion pursuant
to Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee.


                                            _________________________________________
                                            THOMAS T. WOODALL, JUDGE




                                              -2-